Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 08/31/2022.
   Status of the claims:
Claims 1, 11, 12 and 20 have been amended.
Claim 10 has been canceled.
The amendment overcomes the prior art rejections of claims 1-5, 10-15 and 20 under 35 U.S.C 102. 
The amendment overcomes the prior art rejections of claims 6-9 and 16-19 under 35 U.S.C 103 due to claim dependency. 
However, upon further consideration, a new ground(s) of rejection is made in view of Taylor et al. (US 20120173185 A1) necessitated by the claim amendment.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20190122386 A1) in view of Taylor et al. (US 20120173185 A1).
Regarding claim 1, Wheeler teaches a method, comprising: detecting a feature in a high-definition (HD) map of a region with first sensor data from a first sensor of a vehicle and second sensor data from a second sensor of the vehicle as the vehicle traverses through the region (Fig. 21, para [169]); 
 estimating miscalibration of one of the first sensor and the second sensor based on a result of the detecting (Fig. 21, para [170]. See also, Fig.23 para [186]); 
determining a level of severity of the miscalibration (para [104]-[105]. See also, fig. 11). 
Wheeler fails to explicitly teach but Taylor teaches reporting a result of the determining by providing the result audibly to a user of the vehicle (Fig.6, para [108] and [111]-[112]).
It would have been obvious to combine Wheeler’s Lidar system with Taylor because it will more accurately determine erroneous data (low-quality or inaccurate information), improve safety by preventing collision.
Regarding claim 2, Wheeler, as modified in view of Taylor, teaches the method of claim 1, wherein the detecting of the feature in the HD map of the region with the first sensor data from the first sensor of a vehicle and the second sensor data from the second sensor of the vehicle comprises: 
identifying the feature in a first reference frame corresponding to the first sensor (Wheeler, Fig. 21, para [167]-[168]); and 
identifying the feature in a second reference frame corresponding to the second sensor (Wheeler, Fig. 21, para [169]).
Regarding claim 3, Wheeler, as modified in view of Taylor, teaches the method of claim 2, wherein the estimating of the miscalibration of one of the first sensor and the second sensor based on the result of the detecting comprises (Wheeler, Fig. 21, para [169]): projecting the feature from the first reference frame onto the second reference frame (Wheeler, Fig.21, para [171]: lines 1-3); and 
computing a miscalibration score based on how much the feature projected from the first reference frame to the second reference frame overlaps the feature identified in the second reference frame (Wheeler, Fig. 21, para [167] and [171]. See also, para [184]-[185]).
Regarding claim 4, Wheeler, as modified in view of Taylor, teaches the method of claim 1 teaches wherein the detecting of the feature in the HD map of the region with the first sensor data from the first sensor of a vehicle and the second sensor data from the second sensor of the vehicle comprises detecting an infrastructure object (Wheeler, para [162]-[163]) in the HD map of the region with Light Detection and Ranging (LiDAR) data from a LiDAR sensor of the vehicle (Wheeler, Fig.21, para [167]: lines 1-7 and para [169]) and an image captured by an image sensor of the vehicle (Fig. 21, para [168]).
Regarding claim 5, Wheeler, as modified in view of Taylor, teaches the method of claim 4, wherein the infrastructure object comprises a traffic light, a traffic sign, a light pole, a lane marking, or a fire hydrant (Wheeler, para [162]-[163]. See also, fig. 7, para [82]-[83]).
Regarding claim 11, Wheeler, as modified in view of Taylor, teaches the method of claim  1, wherein the reporting further comprises performing one of more of: 
wirelessly transmitting the result of the determining to a remote server (Wheeler, para [53]); 
displaying the result of the determining visually (Wheeler, para [145] and [189]), the user of the vehicle; and 
recording the result of the determining (Taylor, para [105], [107]. See also, para [99]).
It would have been obvious to combine Wheeler’s Lidar system with Taylor because it will improve the accuracy of the sensor data.
Regarding claim 12, Wheeler teaches an apparatus implementable in a vehicle, comprising: 
a memory storing a high-definition (HD) map of a region (Fig. 1, HD map store 165, para [46]. See also, fig. 2); 
a first sensor capable of sensing the region as the vehicle traverses through the region and providing first sensor data as a result of the sensing (para [50]: lines 1-14, [167]-[168]); 
a second sensor capable of sensing the region as the vehicle traverses through the region and providing second sensor data as a result of the sensing (para [50]: lines 1-14, [167]-[168]); and 
a processor coupled to the memory, the first sensor and the second sensor (Fig.1, computing system 120, para [52]-[54], [60]), the processor capable of: 
detecting a feature in the HD map of the region with the first sensor data and the second sensor data (para [50]: lines 1-14, [167]-[169]. See also, fig. 21); 
estimating miscalibration of one of the first sensor and the second sensor based on a result of the detecting (para [170. See also, Fig. 21])
determining a level of severity of the miscalibration (Para [104]-[105]. See also, Fig.11). 
Wheeler fails to explicitly teach but Taylor teaches reporting a result of the determining by providing the result audibly to a user of the vehicle (Fig.6, para [108] and [111]-[112]).
It would have been obvious to combine Wheeler’s Lidar system with Taylor because it will more accurately determine erroneous data (low-quality or inaccurate information), improve safety by preventing collision.
Regarding claim 13, Wheeler, as modified in view of Taylor, teaches the apparatus of claim 12, wherein, in detecting the feature in the HD map of the region with the first sensor data and the second sensor data, the processor is capable of:  23Attorney Docket: 84105276 (FGTL-30900) identifying the feature in a first reference frame corresponding to the first sensor (Wheeler, Fig. 21, para [167]-[168]); and 
identifying the feature in a second reference frame corresponding to the second sensor (Wheeler, Fig. 21, para [169].
Regarding claim 14, Wheeler, as modified in view of Taylor, teaches the apparatus of claim 13, wherein, in estimating the miscalibration of one of the first sensor and the second sensor based on the result of the detecting, the processor is capable of: projecting the feature from the first reference frame onto the second reference frame (Wheeler, Fig.21, para [171]:lines 1-3); and computing a miscalibration score based on how much the feature projected from the first reference frame to the second reference frame overlaps the feature identified in the second reference frame (Wheeler, Fig. 21, para [167] and [171]. See also, para [184]-[185]).
Regarding claim 15, Wheeler, as modified in view of Taylor, teaches the apparatus of claim 12, wherein the first sensor comprises a Light Detection and Ranging (LiDAR) sensor (Wheeler, Fig.21, para [167]: lines 1-7), wherein the second sensor comprises an image sensor (Wheeler, Fig.21, para [167]: lines 1-7), and wherein the feature comprises an infrastructure object (Wheeler, Para [162]-[163]. See also, fig.7, para [82]-[83]).
Regarding claim 20, Wheeler, as modified in view of Taylor, teaches the apparatus of claim 12, wherein the processor is further capable of: the result of the determining by performing one or more of:
wirelessly transmitting the result of the determining to a remote server (Wheeler, para [53]); 
displaying the result of the determining visuallythe user of the vehicle (Wheeler, para [145] and [189]). 
recording the result of the determining (Taylor, para [105], [107]. See also, para [99]).
It would have been obvious to combine Wheeler’s Lidar system with Taylor because it will improve the accuracy of the sensor data.

Claims 6-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. in view of Taylor et al. (US 20120173185 A1), Atalla et al. (US 20190162856 A1) and Liu et al (US 10872531 B2).
Regarding claim 6, Wheeler, as modified in view of Taylor, fails to explicitly teach but Atalla teaches the method of claim 4, wherein the detecting of the feature in the HD map of the region with the first sensor data from the first sensor of a vehicle and the second sensor data from the second sensor of the vehicle comprises: 
identifying the region in the HD map having a plurality of infrastructure objects, including the infrastructure object, based on the image captured by the image sensor (Atalla, para [88]. See also, fig. 7); 
detecting presence of the infrastructure object in a field of view of the image sensor based on data from the HD map (Atalla, para [85], [88]. See also, fig. 7, para [97]).
It would have been obvious to combine Wheeler’s Lidar system with Atalla because it will facilitate positioning of autonomously operating entities, such as vehicles, robots, drones, etc., in real-world environments.
Wheeler, as modified in view of Taylor and Atalla, also fails to explicitly teach but Liu teaches identifying a first bounding box around the infrastructure object based on the data from the HD map to highlight the detecting of the presence of the infrastructure object (Col 8: lines 50-66).
It would have been obvious to combine Wheeler’s Lidar system with Liu because it does no more than predictable results of accurately detecting objects by reducing/avoiding collision.
Regarding claim 7, Wheeler, as modified in view of Taylor, Atalla and Liu, teaches the method of claim 6, wherein the detecting of the feature in the HD map of the region with the first sensor data from the first sensor of a vehicle and the second sensor data from the second sensor of the vehicle further comprises: 
projecting three-dimensional (3D) points of the infrastructure object form the HD map onto a two-dimensional (2D) image sensor frame corresponding to the image captured by the image sensor (Atalla, para [85], [88]. See also, fig. 7, para [97]). 21Attorney Docket: 84105276 (FGTL-30900) 
in an event that the 3D points and the first bounding box are misaligned (col 9: lines 15-53 and col 9: lines 15-34), identifying a search window around the infrastructure object in the image (col 8: lines 50-60), the search window greater than and encompassing the first bounding box (col 8: lines 50-60); and 
performing object detection in the search window to identify a second bounding box that surrounds and aligns with the infrastructure object better than the first bounding box (col 8: lines 60-63).
It would have been obvious to combine Wheeler’s Lidar system with Liu because it does no more than predictable results of accurately detecting objects by reducing/avoiding collision.
Regarding claim 8, Wheeler, as modified in view of Taylor, Atalla and Liu, teaches the method of claim 6, wherein the detecting of the feature in the HD map of the region with the first sensor data from the first sensor of a vehicle and the second sensor data from the second sensor of the vehicle further comprises: 
conducting a search in a point cloud space in a three-dimensional (3D) space represented by the LiDAR data in a LiDAR frame around a location of the infrastructure object according to the HD map (Atalla, para [48]); 
identifying points in the point cloud that correspond to the infrastructure object (Atalla, para [88]: lines 9-21); and 
projecting the identified points onto an image sensor frame corresponding to the image captured by the image sensor (Atalla, para [88]: lines 21- 25. See also, fig 7).
It would have been obvious to combine Wheeler’s Lidar system with Atalla because it will facilitate positioning of autonomously operating entities, such as vehicles, robots, drones, etc., in real-world environments.
Regarding claim 9 Wheeler, as modified in view of Taylor, Atalla and Liu, teaches the method of claim 8, wherein the estimating of the miscalibration of one of the first sensor and the second sensor based on the result of the detecting comprises computing a miscalibration score based on how much the identified points projected onto the image sensor frame overlaps the feature identified in the image sensor frame by the image sensor (Wheeler, fig. 21, para [167]).
Regarding claim 16, Wheeler, as modified in view of Taylor, fails to explicitly teach but Atalla teaches the apparatus of claim 15, wherein, in detecting the feature in the HD map of the region with the first sensor data and the second sensor data, the processor is capable of:
 identifying the region in the HD map having a plurality of infrastructure objects, including the infrastructure object, based on the image captured by the image sensor (Atalla, para [88]. See also, fig. 7); 
detecting presence of the infrastructure object in a field of view of the image sensor based on data from the HD map (Atalla, para [85], [88]. See also, fig. 7, para [97]). 
It would have been obvious to combine Wheeler’s Lidar system with Atalla because it will facilitate positioning of autonomously operating entities, such as vehicles, robots, drones, etc., in real-world environments.
Wheeler also fails to explicitly teach but Liu teaches identifying a first bounding box around the infrastructure object based on the data from the HD map to highlight the detecting of the presence of the infrastructure object (Col 8: lines 50-66).
It would have been obvious to combine Wheeler’s Lidar system with Liu because it does no more than predictable results of accurately detecting objects by reducing/avoiding collision.
Regarding claim 17, Wheeler, as modified in view of Taylor, Atalla and Liu, teaches the apparatus of claim 16, wherein, in detecting the feature in the HD map of the region with the first sensor data and the second sensor data, the processor is further capable of:
 projecting three-dimensional (3D) points of the infrastructure object form the HD map onto a two-dimensional (2D) image sensor frame corresponding to the image captured by the image sensor (Atalla, para [85], [88]. See also, fig. 7, para [97]);21Attorney Docket: 84105276 (FGTL-30900)
in an event that the 3D points and the first bounding box are misaligned (Liu, col 9: lines 15-53 and col 9: lines 15-34), identifying a search window around the infrastructure object in the image (Liu, col 8: lines 50-60), the search window greater than and encompassing the first bounding box (Liu, col 8: lines 50-60); and 
performing object detection in the search window to identify a second bounding box that surrounds and aligns with the infrastructure object better than the first bounding box (Liu, col 8: lines 60-63).
It would have been obvious to combine Wheeler’s Lidar system with Liu because it does no more than predictable results of accurately detecting objects by reducing/avoiding collision.
Regarding claim 18, Wheeler, as modified in view of Taylor, Atalla and Liu, teaches the apparatus of claim 16, wherein, in detecting the feature in the HD map of the region with the first sensor data and the second sensor data, the processor is further capable of: 
conducting a search in a point cloud space in a three-dimensional (3D) space represented by the LiDAR data in a LiDAR frame around a location of the infrastructure object according to the HD map (Atalla, para [48]);
identifying points in the point cloud that correspond to the infrastructure object (Atalla, para [88]: lines 9-21); and 
projecting the identified points onto an image sensor frame corresponding to the image captured by the image sensor (Atalla, para [88]: lines 21- 25. See also, fig 7).
It would have been obvious to combine Wheeler’s Lidar system with Atalla because it will facilitate positioning of autonomously operating entities, such as vehicles, robots, drones, etc., in real-world environments.
Regarding claim 19, Wheeler, as modified in view of Taylor, Atalla and Liu, teaches the apparatus of claim 18, wherein, in estimating the miscalibration of one of the first sensor and the second sensor based on the result of the detecting, the processor is capable of 25computing a miscalibration score based on how much the identified points projected onto the image sensor frame overlaps the feature identified in the image sensor frame by the image sensor (Wheeler, fig. 21, para [167]).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645